Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FUEL CELL VEHICLE

Examiner: Adam Arciero	SN: 17/122,225	Art Unit: 1727	August 12, 2022 

DETAILED ACTION
The Application filed on December 15, 2020 has been received. Claims 1-5 are currently pending and have been fully considered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maier (US 2013/0211798 A1).
As to Claims 1-3, Maier discloses a fuel cell vehicle, comprising: a fuel cell stack 12 wherein output can be adjusted; a battery 14 (power storage); a driving device 28 that receives electric power from the fuel cell and/or battery to generate travel power; and a controller 70,72 that controls the output of the fuel cell system and controls the SOC of the battery at a target value (Abstract, Fig 1 and paragraphs [0009, 0015, 0018 0033 and 0035]). Maier discloses wherein the controller comprises a computer, processor, computer-readable-medium with executable programs stored thereon to control the vehicle (paragraph [0037]). The controller of Maier is intrinsically configured to perform the claimed functions given that the structure of the prior art and the present invention are the same. See MPEP 2112 and 2114.
As to Claim 4, Maier discloses wherein the fuel cell vehicle comprises a fuel tank; fuel cell stack 12lo and a converter that adjusts output from the fuel cell stack, and the power storage is electrically connected to a power line between the converter and the driving device (Fig. 1 and paragraph [0019]). Furthermore, the fuel cell stack of Maier receives a hydrogen fuel and therefore intrinsically comprises a fuel tank of some sort to deliver the hydrogen fuel to the fuel cell stack (paragraph [0006]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maier (US 2013/0211798 A1) in view of Nishii (US 2014/0203633 A1).
As to Claim 5, Maier discloses wherein the battery can be charged (paragraph [0021]). Maier does not specifically disclose wherein the battery can be charged from outside the vehicle.
However, Nishii teaches of a vehicle comprising a fuel cell and battery, wherein the vehicle comprises a charger to charge the battery from an external source (paragraphs [0025 and 0047]). At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the vehicle of Maier to comprise an onboard charger because Nishii teaches that the battery can be charged from an external source, such as a commercial power source (paragraph [0047]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727